469 F.2d 336
UNITED STATES of America, Plaintiff-Appellee,v.Scott LEISNER and Steven Zatsky, Defendants-Appellants.
No. 72-2325 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 2, 1972.Rehearing Denied Nov. 27, 1972.

Alan E. Weinstein, Miami Beach, Fla., for Leisner.
Harvey S. Swickle, Miami Beach, Fla., for Zatsky.
Robert W. Rust, U. S. Atty., Michael P. Sullivan, Asst. U. S. Atty., Miami, Fla., for plaintiff-appellee.
Before GEWIN, AINSWORTH and SIMPSON, Circuit Judges.
PER CURIAM:


1
Appellants were convicted of violation of the Comprehensive Drug Abuse Prevention and Control Act of 1970, 21 U.S.C. Secs. 841(a)(1), 846.  The sole contention on appeal is that the Act is unconstitutional because it fails to require proof of a specific connection between the prohibited drugs and interstate commerce as a prerequisite for conviction.  This identical contention has been considered and rejected by us several times.  See United States v. Lopez, 5 Cir., 1972, 459 F.2d 949; United States v. Lane et al., 5 Cir., 1972, 461 F.2d 343; United States v. Lopez, et al., 5 Cir., 1972, 461 F.2d 499; United States v. Mather, 5 Cir., 1972, 465 F.2d 1035.


2
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409